NON-FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 5 and 12 are objected to because of the following informalities:  
Claim 3 recite a limitation with the phrase “at least one of” with a conjunction “and”. Is the applicant’s intention to have all elements in the claim? Please note that the phrase "at least one of" is construed to modify each member of the list that follows it. Consequently, the expression "at least one of A, B, and C" means at least one of each element in the list, i.e. at least one A, at least one B, and at least one C. See Superguide Corp. v. DirecTV Enterprises Inc., 69 USPQ2d 1865 (Fed. Cir. 2004), 1876-78. Accordingly, the phrase “at least one of” and the following conjunction “and” means that all of the elements following “at least one of” are required in the claims. However, if this is not applicant’s interpretation of the “at least one of” limitation, as appeared in the originally filed specification, then the claims should be amended to change the word “and” to “or”. For the purpose of applying prior art, the examiner considers the limitations as “at least one of” following the word “or”, as found in the specification.
Claim 5 recite “sensor” in line 1. Is this the same sensor in claim 1? If so, please replace “sensor” with --the sensor--.
Claim 12 recites different depths between 0-100 micrometers. If the depth is 0 micrometer how could this be a channel? 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5-6, 11, 16, 18 and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Stuivenwold et al. (4,315,428, cited by the applicants, “Stuivenwold”).
Regarding Claim 1, Stuivenwold teaches a sensor system for detecting particles within a fluid (“Abstract”), the sensor system comprising: i.    a gauge body (fig.1 and 4; element 1, a rod) having a working surface (surface of element 1 proximate to element 5 is performing as a working surface) for receiving a particle containing fluid (col.2; lines 37-45); ii.    an impactor (fig.1; element 5) spaced apart (shown in fig.1) from the working surface of the gauge body defining a spacing (a perforation on the wall of the pipe) between the impactor and the working surface of the gauge body through which particle containing fluid can pass (col.2; lines 41-45 discloses that the fluid flows through the perforation), wherein the sensor system is configured such that as the particle containing fluid passes through the spacing between the impactor and the working surface of the gauge body (col.2; lines 41-45), particles disposed over the working surface are impacted by the impactor generating a signal which is dependent on one or both of the size and concentration of particles in the fluid (col.1; lines 26-38, col.3; lines 7-18 ); and iii.    a sensor (fig.1; element 12, a transducer) configured to detect the signal generated by the particles impacting the impactor and provide an output signal (col.3; lines 25-32). 

Regarding Claim 3, the sensor system according to claim 1 is taught by Stuivenwold.
Stuivenwold further teaches that the sensor is one of an acoustic emission sensor, an accelerometer, and an ultrasonic sensor (col.1; lines 30-32 discloses an acoustical transducer means such as a piezo-electric element). 

Regarding Claim 5, the sensor system according to claim 1 is taught by Stuivenwold.
Stuivenwold further teaches that sensor is mounted on, or embedded within, the impactor (shown in fig.1 that the sensor 12 is mounted on, or embedded within, the impactor 5). 

Regarding Claim 6, the sensor system as in claim 1 is taught by Stuivenwold.
Stuivenwold further teaches that the sensor is calibrated to provide an output signal which indicates one or both of particle size and particle concentration (col.1; lines 26-38). 

Regarding Claim 11, the sensor system according to claim 1 is taught by Stuivenwold.
Stuivenwold further teaches that the gauge body has more than one channel (a plurality of grooves 11 are shown in fig.1). 
Claim 16, the sensor system according to claim 1 is taught by Stuivenwold.
Stuivenwold further discloses that the sensor system is configured such that the particle containing fluid is forcibly flowed through the spacing between the impactor and the working surface of the gauge body to cause particles to be impacted by the impactor thereby generating the signal (col.3; lines 40-46 discloses that only those sand grains that impact the member 5 will be detected by the sensor 12). 

Regarding Claim 18, Stuivenwold teaches a method of sensing particles in a particle containing fluid (col.1; lines 26-38, col.2; lines 37-45, col.3; lines 7-18), the method comprising: i.    loading a particle containing fluid onto a working surface (surface of element 1 proximate to element 5 is performing as a working surface) of a gauge body (col.2; lines 37-45); ii.    providing an impactor (fig.1; element 5) spaced apart from the working surface of the gauge body (shown in fig.1) defining a spacing (a perforation on the wall of the pipe) between the impactor and the working surface of the gauge body through which particle containing fluid can pass (col.2; lines 41-45 discloses that the fluid flows through the perforation), wherein as the particle containing fluid passes through the spacing between the impactor and the working surface of the gauge body (col.2; lines 41-45), particles disposed over the working surface are impacted by the impactor generating a signal which is dependent on one or both of the size and concentration of particles in the fluid (col.1; lines 26-38, col.3; lines 7-18 disclose that the transducer means 12 generates electric signals that are representative of the acoustic energy generated by the particles that have contacted the rod. By gauging 35 or calibrating the system, reference data can be obtained that are representative for the total amount and/or mass of particles that is present in the flow); and iii. detecting the signal (via element 12, a transducer) 

Regarding Claim 20, the method according to claim 18 is taught by Stuivenwold.
Stuivenwold utilizing the sensor system according to claim 1 as explained above for claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 12 are rejected under 35 U.S.C.103 as being unpatentable over Stuivenwold.
Claim 4, the sensor system according to claim 1 is taught by Stuivenwold.
Stuivenwold discloses the claimed invention except for the sensor is mounted on, or embedded within, the gauge body. Instead, Stuivenwold teaches that the sensor 12 is mounted on, or embedded within, the impactor (fig.1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mount on or embedded in the gauge body instead of the impactor, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 (CCPA 1950).

Regarding Claim 12, the sensor system according to claim 1 is taught by Stuivenwold.
Stuivenwold further teaches that the gauge body has more than one channel (a plurality of grooves 11 are shown in fig.1). 
Stuivenwold discloses the claimed invention except for the gauge body has one or more channels having a depth between 0 and 100 micrometers, 0 and 50 micrometers, 0 and 25 micrometers, 0 and 15 micrometers, or 0 and 10 micrometers.
However, it would have been an obvious matter of design choice to have such dimensions of the groove or channel, since applicant has not disclosed that having such a dimension with no depth or 0 micrometer to 10-50 micrometers solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the grooves/channels of Stuivenwold. In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Stuivenwold and further in view of Kalantar-Zadeh (US 2007/0241637 A1). 
Regarding Claim 2, the sensor system according to claim 1 is taught by Stuivenwold.
Stuivenwold discloses the acoustical transducer means such as a piezo-electric element (col.1; lines 30-32).
Stuivenwold does not explicitly teach that the sensor is further configured to detect elastic waves generated by particles impacting the impactor. 
However, Kalantar-Zadeh teaches a surface acoustic wave sensor system where the waves propagate in a layered structure consisting of a piezoelectric substrate and a guiding layer which couples the elastic waves generated in the substrate to the near surface [0005].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stuivenwold’s sensor with the teaching of Kalantar-Zadeh since both sensors use piezoelectric materials/layers which would couple the elastic waves generated by the particle.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Stuivenwold and further in view of Metrailer (4,269,696).
Regarding Claim 19, the method according to claim 18 is taught by Stuivenwold.
Stuivenwold does not teach that the particle containing fluid is fuel oil containing catalytic fines. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace Stuivenwold’s fluid with the fluid of Metrailer since this is a known fluid in the art. 

Allowable Subject Matter
Claims 7-10, 13-15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The following prior arts made of record and not relied upon, are considered pertinent to applicant's disclosure: 
Scialo et al. (US 2015/0075301 A1) teaches devices and methods for sampling, detecting and/or characterizing particles, for example, via collection, growth and analysis of viable biological particles such as microorganisms, where detecting a particle refers to characterizing and/or measuring a physical characteristic of a particle, such as diameter, cross sectional dimension, shape, size, aerodynamic size, or any combination of these. A particle counter is a device for counting the number of particles in a fluid or volume of fluid, and optionally may also provide for characterization of the particles, for example, on the basis of size (e.g., cross sectional dimension such as diameter or effective diameter), particle type (e.g. biological or nonbiological), or particle composition [0049].
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861